            Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW  ECF No. 52-1   Filed: 07/20/2021
                                    102, PageID.1825            Page: 1 Page 1 of 11(1 of 11)
                                                        Filed 07/20/21




                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt            POTTER STEWART U.S. COURTHOUSE          Tel. (513) 564-7000
        Clerk                      CINCINNATI, OHIO 45202-3988        www.ca6.uscourts.gov




                                               Filed: July 20, 2021




 Ms. Amanda Beane
 Mr. Kevin J. Hamilton
 Perkins Coie
 1201 Third Avenue, Suite 4900
 Seattle, WA 98101-3099

 Mr. Frank Anthony Dame
 Bush, Seyferth
 100 W. Big Beaver Road, Suite 400
 Troy, MI 48084

 Mr. Steven R. Eatherly
 Butzel Long
 150 W. Jefferson Avenue, Suite 100
 Detroit, MI 48226

 Mr. Marc Elias
 Ms. Jyoti Jasrasaria
 Perkins Coie
 700 Thirteenth Street, N.W.
 Suite 800
 Washington, DC 20005

 Ms. Sarah S. Prescott
 Salvatore Prescott & Porter
 105 E. Main Street
 Northville, MI 48167

 Mr. Joseph E. Richotte
 Butzel Long
 41000 Woodward Avenue
 Stoneridge West Building
 Bloomfield Hills, MI 48304
            Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW  ECF No. 52-1   Filed: 07/20/2021
                                    102, PageID.1826            Page: 2 Page 2 of 11(2 of 11)
                                                        Filed 07/20/21




 Mr. Patrick Gerard Seyferth
 Bush, Seyferth
 100 W. Big Beaver Road
 Suite 400
 Troy, MI 48084

 Ms. Alexandra M. Walsh
 Wilkinson Stekloff
 2001 M Street, N.W.
 10th Floor
 Washington, DC 20036

 Mr. Kurtis T. Wilder
 Butzel Long
 150 W. Jefferson Avenue
 Suite 100
 Detroit, MI 48226

 Mr. Michael Williams
 Bush Seyferth
 151 S. Rose Street
 Suite 707
 Kalamazoo, MI 49007

                   Re: Case Nos. 20-1931/20-1940, Priorities USA, et al v. Dana Nessel
                       Originating Case No. : 4:19-cv-13341

 Dear Counsel,

    The Court issued the enclosed Order today in these cases.

                                                 Sincerely yours,

                                                 s/Cathryn Lovely
                                                 Opinions Deputy

 cc: Ms. Kinikia D. Essix

 Enclosure
            Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW  ECF No. 52-2   Filed: 07/20/2021
                                    102, PageID.1827            Page: 1 Page 3 of 11(3 of 11)
                                                        Filed 07/20/21




                           NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 21a0351n.06

                                         Nos. 20-1931/1940

                            UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                       )
  PRIORITIES USA; RISE, INC.; DETROIT/ )
                                                                                    FILED
                                                                               Jul 20, 2021
  DOWNRIVER CHAPTER OF THE A. )
                                                                          DEBORAH S. HUNT, Clerk
  PHILIP RANDOLPH INSTITUTE,           )
                                       )
        Plaintiffs-Appellees,          )
                                       )                    ON APPEAL FROM THE
  v.                                   )                    UNITED STATES DISTRICT
                                       )                    COURT FOR THE EASTERN
  DANA NESSEL,                         )                    DISTRICT OF MICHIGAN
                                       )
        Defendant,                     )
                                       )
  MICHIGAN SENATE; MICHIGAN HOUSE )                                     ORDER
  OF REPRESENTATIVES; REPUBLICAN )
  NATIONAL COMMITTEE; MICHIGAN )
  REPUBLICAN PARTY,                    )
                                       )
        Intervenors-Appellants.        )
                                       )


 BEFORE: BOGGS, COLE, and COOK, Circuit Judges.

        BOGGS, Circuit Judge. This dispute over a Michigan election statute is again before us.

 Michigan’s legislature appealed (in lieu of the state’s attorney general) the district court’s prelim-

 inary injunction of that statute’s enforcement. In October 2020, we granted the Michigan legisla-

 ture’s emergency motion for a stay of the injunction pending appeal. The case has since been con-

 solidated with a separate appeal of the district court’s injunction by the Republican National Com-

 mittee and the Michigan Republican Party, and the parties have fully briefed the merits of the
            Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW  ECF No. 52-2   Filed: 07/20/2021
                                    102, PageID.1828            Page: 2 Page 4 of 11(4 of 11)
                                                        Filed 07/20/21

 Nos. 20-1931/1940, Priorities USA v. Nessel


 preliminary injunction. For largely the same reasons as in our earlier order, we reverse the district

 court’s grant of the preliminary injunction.

         We omit a detailed statement of the facts and procedural history because they are essentially

 unchanged from October (with the obvious exception that the 2020 election is now behind us).

         We may properly exercise jurisdiction here. As we decided before, the Michigan Legisla-

 ture has standing to appeal the injunction because the state attorney general has not done so. Pri-

 orities USA v. Nessel, 978 F.3d 976, 981–82 (6th Cir. 2020). No change in law or fact undermines

 this decision,1 so we are bound by our earlier, published order. 6 Cir. R. 32.1(b); Darrah v. City of

 Oak Park, 255 F.3d 301, 309 (6th Cir. 2001) (interpreting 6 Cir. R. 32.1(b)’s forerunner to mean

 that “published panel opinions are binding on all subsequent panels”); see also Wallace v. FedEx

 Corp., 764 F.3d 571, 583–85 (6th Cir. 2014) (noting that, even in an unpublished order on a mo-

 tion, a “clear error” is still entitled to deference and that “the proper course of action is to request

 panel rehearing or rehearing en banc,” not to relitigate the motion before the merits panel).2 Nor is

 the case moot—the injunction was not limited to the 2020 election.




 1
   Indeed, two months after our previous order issued, the Michigan Supreme Court released an
 opinion regarding legislative standing on appeal. Although that opinion speaks to standing only in
 Michigan, its conclusion that the state legislature is aggrieved nevertheless supports our earlier
 holding that the legislature has appellate standing in federal court. League of Women Voters of
 Mich. v. Sec’y of State, 957 N.W.2d 731, 739–40 (Mich. 2020) (“[W]hen the Attorney General
 does not defend a statute against a constitutional challenge by private parties in court, the Legisla-
 ture is aggrieved and, upon intervening, has standing to appeal.”).
 2
  The dissent suggests that 6 Cir. R. 32.1(b) does not apply to later decisions by the same panel.
 Dissenting Op. at 6. This presents an interpretive question: what does the phrase “later panels” in
 6 Cir. R. 32.1(b) mean?
 The best reading is that it means any panel of judges that makes a later decision, even one consist-
 ing of the same members. For one thing, look at the rule’s language: “Published panel opinions are
 binding on later panels. A published opinion is overruled only by the court en banc.” 6 Cir. R.
 32.1(b) (emphasis added). So the dissent cannot be correct that a three-judge panel can overrule
 its own published decision: a three-judge panel is not the en banc court. Were we to come out
                                                  -2-
            Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW  ECF No. 52-2   Filed: 07/20/2021
                                    102, PageID.1829            Page: 3 Page 5 of 11(5 of 11)
                                                        Filed 07/20/21

 Nos. 20-1931/1940, Priorities USA v. Nessel


         We need not consider whether the Republican National Committee and the Michigan Re-

 publican Party separately have standing on appeal. See Diamond v. Charles, 476 U.S. 54, 64 (1986)

 (recognizing that a party can ride “piggyback” on another party’s standing).

         The standard of review of the preliminary injunction is similar to the standard for the stay

 pending appeal we considered last time. We consider essentially the same four factors:

         (1) whether the movant has a strong likelihood of success on the merits;
         (2) whether the movant would suffer irreparable injury without the injunction;
         (3) whether issuance of the injunction would cause substantial harm to others; and
         (4) whether the public interest would be served by the issuance of the injunction.

 Speech First, Inc. v. Schlissel, 939 F.3d 756, 763 (6th Cir. 2019) (cleaned up) (quoting Bailey v.

 Callaghan, 715 F.3d 956, 958 (6th Cir. 2013)). We review de novo the first factor and review the

 district court’s balancing of all the factors for abuse of discretion. Ibid.




 differently on, say, the standing question now, we would be overruling our own published decision,
 which we cannot do.
 Our case law supports this interpretation. We have always given an opinion precedential force
 because it is earlier in time, never because of the makeup of the panel that issued it. Only interven-
 ing changes in law permit a three-judge panel to reconsider a previous published decision.
 E.g., Geiger v. Tower Automotive, 579 F.3d 614, 622 (6th Cir. 2009) (“[W]e are without authority
 to overrule prior published decisions of our court absent an inconsistent decision of the Supreme
 Court or an en banc reversal.”); Rutherford v. Columbia Gas, 575 F.3d 616, 619 (6th Cir. 2009)
 (“Without taking a case en banc, a ‘panel cannot’ reconsider a prior published case that interpreted
 state law, ‘absent an indication by the [state] courts that they would have decided [the prior case]
 differently.’ (quoting Blaine Constr. Corp. v. Ins. Co. of N. Am., 171 F.3d 343, 350 (6th Cir. 1999));
 United States v. Conces, 507 F.3d 1028, 1039 n.10 (6th Cir. 2007) (“[T]his panel nonetheless is
 bound to follow the prior published decisions of this court, without regard for whether they might
 be mistaken in their reading of the Supreme Court’s decisions.”).
 And the dissent’s interpretation does not make sense. Consider the following hypothetical. Sup-
 pose that a different three-judge panel decided the merits of this case. By relying on the “later
 panels” language, the dissent apparently concedes that the different three-judge panel would be
 bound by our published decision on the emergency motion. But because the same three judges sit
 on the panel, we are not so bound? Likewise, it would be anomalous if a different panel were
 bound by our published order two weeks after we had issued it but we were free to disregard it in
 the same matter a year later. The dissent gives no convincing reason for these distinctions.

                                                   -3-
            Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW  ECF No. 52-2   Filed: 07/20/2021
                                    102, PageID.1830            Page: 4 Page 6 of 11(6 of 11)
                                                        Filed 07/20/21

 Nos. 20-1931/1940, Priorities USA v. Nessel


        We held last time that the legislature had made a strong showing that it was likely to prevail

 on the merits. Priorities USA, 978 F.3d at 985. Again, there has been no change in the underlying

 law or fact that undermines this outcome, so our earlier decision binds us. 6 Cir. R. 32.1(b).3 And,

 as we have said before, “that’s the most important part of the analysis.” Thompson v. DeWine, 976

 F.3d 610, 619 (6th Cir. 2020).

        We now consider the three remaining factors. The circumstances are largely the same as

 before, except that there is no longer an imminent general election. We previously held that “the

 harm to the voter-advocacy organizations” without an injunction “appears modest.” Priorities


 3
   Although we did not specifically discuss the voter-advocacy organizations’ First Amendment
 argument in our October order, we did not—and still do not—find it likely to succeed. We “gen-
 erally evaluate First Amendment challenges to state election regulations” using the Anderson-Bur-
 dick framework. Schmitt v. LaRose, 933 F.3d 628, 639 (6th Cir. 2019). Under that framework,
 “[l]aws imposing ‘severe burdens on plaintiffs’ rights’ are subject to strict scrutiny, but ‘lesser
 burdens . . . trigger less exacting review, and a State’s important regulatory interests will usually
 be enough to justify reasonable, nondiscriminatory restrictions.’” Ibid. (quoting Timmons v. Twin
 Cities Area New Party, 520 U.S. 351, 358 (1997)). Moreover, “[b]ecause plaintiffs have advanced
 a broad attack on the constitutionality of [the statute], ‘seeking relief that would invalidate the
 statute in all its applications, they bear a heavy burden of persuasion.’” Ohio Democratic Party v.
 Husted, 834 F.3d 620, 627 (6th Cir. 2016) (quoting Crawford v. Marion Cnty. Election Bd., 553
 U.S. 181, 200 (2008)).
 The appellees do not seem likely to shoulder that heavy burden. The Michigan statute is likely not
 a severe burden on their rights because it does not appear to result in “exclusion or virtual exclu-
 sion” from the ballot. Libertarian Party of Ky. v. Grimes, 835 F.3d 570, 574 (6th Cir. 2016). The
 state’s interest in preventing potential voter fraud is an important regulatory interest. Crawford,
 553 U.S. at 196 (“There is no question about the legitimacy or importance of the State’s interest in
 counting only the votes of eligible voters.”). And prohibiting paid vote-hauling is likely a reason-
 able, nondiscriminatory restriction justified by that interest. See Ohio Democratic Party, 834 F.3d
 at 631 (holding that Ohio’s limitation of its early-voting period was at most “minimally burden-
 some on the right of some African-American voters”); Crawford, 553 U.S. at 198–99 (holding that
 the “inconvenience of making a trip to the [Bureau of Motor Vehicles], gathering the required
 documents, and posing for a photograph surely does not . . . even represent a significant increase
 over the usual burdens of voting,” even though “a somewhat heavier burden may be placed on”
 the elderly, poor, or homeless). Compared to those examples, Michigan’s law requiring get-out-
 the-vote organizers to get people to the polls other than by hired vehicle does not appear to pose
 an unconstitutional burden. “And even assuming that the burden may not be justified as to a few
 voters, that conclusion is by no means sufficient to” warrant invalidating the law altogether. Craw-
 ford, 553 U.S. at 199–200 (footnote omitted).
                                                 -4-
            Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW  ECF No. 52-2   Filed: 07/20/2021
                                    102, PageID.1831            Page: 5 Page 7 of 11(7 of 11)
                                                        Filed 07/20/21

 Nos. 20-1931/1940, Priorities USA v. Nessel


 USA, 978 F.3d at 985. Without an impending election, that harm is even less—whatever amount

 of surprise befell the advocacy groups in the 2020 elections, they now are keenly aware of the

 voter-transportation law and can organize their future activities in compliance with it.

         As for Michigan, the injunction would necessarily cause the state irreparable harm. “[A]ny

 time a State is enjoined by a court from effectuating statutes enacted by representatives of its peo-

 ple, it suffers a form of irreparable injury.” Maryland v. King, 567 U.S. 1301, 1303 (2012) (Rob-

 erts, C.J., in chambers) (alteration in original) (quoting New Motor Vehicle Bd. of Cal. v. Orrin W.

 Fox Co., 434 U.S. 1345, 1351 (1977) (Rehnquist, J., in chambers)). Although the potential for

 electoral fraud from vote-hauling is minimal until the next election (unlike the situation in King,

 in which there was also “ongoing and concrete harm to Maryland’s law enforcement and public

 safety interests,” ibid.), we still recognize an injury in the infringement of the state’s sovereign

 interest in passing and enforcing its laws.

         And we have also recognized that “the public interest lies in a correct application” of the

 law and “upon the will of the people of Michigan being effected in accordance with Michigan

 law.” Coal. to Def. Affirmative Action v. Granholm, 473 F.3d 237, 252 (6th Cir. 2006) (quoting

 Congregation Lubavitch v. City of Cincinnati, 923 F.2d 458, 460 (6th Cir. 1991)). Thus, the public

 interest necessarily weighs against enjoining a duly enacted statute, and our assessment that the

 appellants will likely prevail on the merits tips the public-interest factor further in their favor.

         The district court erred in finding the appellees likely to prevail, and it abused its discretion

 by issuing an injunction even though all four factors counseled against doing so.

         We reverse, and we remand for further proceedings consistent with our orders.




                                                   -5-
            Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW  ECF No. 52-2   Filed: 07/20/2021
                                    102, PageID.1832            Page: 6 Page 8 of 11(8 of 11)
                                                        Filed 07/20/21

 Nos. 20-1931/1940, Priorities USA v. Nessel


        COLE, Circuit Judge, dissenting. In the lead-up to the 2020 election, Priorities USA and

 a group of nonprofits challenged Michigan’s law banning paid transportation to the polls and

 moved for a preliminary injunction. The district court heard oral argument and spent two months

 crafting a decision after carefully reviewing FECA’s text, relevant regulations, and history. Given

 the proximity to the election, the Michigan Attorney General declined to seek an emergency stay.

 But intervenors did, and five days after briefing, without hearing argument, we granted an emer-

 gency stay of the district court’s injunction. Now, on appeal of the preliminary injunction, the

 majority finds that we are bound by the reasoning of our emergency order. Because we are in no

 way bound by our hastily crafted emergency stay order, and because the order was issued without

 standing (and in error), I respectfully dissent.

        This case implicates two different, but interrelated concepts: law of the circuit and law of

 the case. The law-of-the-circuit doctrine ensures that like cases are treated alike. It prohibits one

 panel from overruling the published decision of another panel. See 6 Cir. R. 32.1(b) (“Published

 panel opinions are binding on later panels.”) (emphasis added). When a panel is handling the

 same case, however, law of the case applies. The law-of-the-case doctrine stands for the proposi-

 tion that “when a court decides upon a rule of law, that decision should continue to govern the

 same issues in subsequent stages in the same case.” Patterson v. Haskins, 470 F.3d 645, 660-61

 (6th Cir. 2006).

        We have repeatedly explained that the motions decisions are not binding on subsequent

 panels because of their interlocutory nature. See Kraus v. Taylor, 715 F.3d 589, 594 (6th Cir.

 2013) (“While this court’s interlocutory orders are rarely altered as a practical matter, they are

 nonetheless subject to revision.”) (internal quotation marks omitted); Wallace v. FedEx Corp., 764

 F.3d 571, 583-85 (6th Cir. 2014). (“[M]otions panels are generally interlocutory in nature (and,



                                                    -6-
            Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW  ECF No. 52-2   Filed: 07/20/2021
                                    102, PageID.1833            Page: 7 Page 9 of 11(9 of 11)
                                                        Filed 07/20/21

 Nos. 20-1931/1940, Priorities USA v. Nessel


 thus, not strictly binding upon subsequent panels).”). Those decisions, admittedly, came in the

 context of unpublished motions decisions, but the logic is the same. Because motions decisions

 are issued in the course of deciding a case (often tentatively) and are not final decisions, they are

 not binding on subsequent panels and may be reconsidered.

        Consider the problem in the context of the present case. This panel issued an emergency

 stay order a few months back. A stay order predicts the final disposition of the case, but it does

 not resolve the case. Applying the law-of-the-circuit doctrine to require a published stay order to

 control the ultimate outcome of the case contradicts the very logic of a stay motion: to receive an

 initial, expedited review of the case pending full resolution of the appeal. If Rule 32.1(b) worked

 the way the majority suggests, there would never be any need for a merits determination after a

 panel decided an emergency stay motion. Indeed, panels would be precluded from reconsidering

 after full briefing, a more developed record, and oral argument.

        And there are good reasons to give little deference to our original decision on the emer-

 gency stay motion. To start, our previous decision involved a different standard of review—one

 that was substantially less deferential to the district court. When evaluating the emergency stay

 motion, we considered the preliminary injunction factors de novo. A. Philip Randolph Inst. v.

 Husted, 907 F.3d 913, 917 (6th Cir. 2018). At the current stage, we must consider instead whether

 the district court’s balancing of the factors was an abuse of discretion. Speech First, Inc. v. Schlis-

 sel, 939 F.3d 756, 763 (6th Cir. 2019). There are also serious practical differences between emer-

 gency decisions and full merits considerations. With emergency motions, the panel does not ben-

 efit from oral argument and the briefing is expedited and limited. See Fed. R. App. P. 27(e);

 compare also Fed. R. App. P. 27(d)(2)(A) (limiting motions to 5,200 words), with Fed. R. App. P.

 32(a)(7)(B) (limiting principal briefs to 13,000 words). Nor are we able to afford the issues the



                                                  -7-
             Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW           52-2 PageID.1834
                            ECF No. 102,    Filed: 07/20/2021    Page: 8Page 10 of 11
                                                        Filed 07/20/21             (10 of 11)

  Nos. 20-1931/1940, Priorities USA v. Nessel


  same depth of consideration. In the present case, we faced an impending election and issued an

  emergency stay only five days after receiving briefing. Such a decision should not bind us in our

  consideration of the merits.

         That is especially true because the original stay decision was issued without jurisdiction,

  and we still lack jurisdiction to consider this appeal. See Amen v. City of Dearborn, 718 F.2d 789,

  794 (6th Cir. 1983) (“[L]aw of the case doctrine does not foreclose reconsideration of subject-

  matter jurisdiction.”). The standing analysis in our emergency stay order (which the majority re-

  flexively adopts here) directly contravenes both Sixth Circuit and Supreme Court precedent. In

  Bethune-Hill, in nearly identical circumstances, the Supreme Court concluded that an intervenor

  state Legislature lacked standing to represent the state’s interests on appeal. Va. House of Dele-

  gates v. Bethune-Hill, 139 S. Ct. 1945, 1951 (2019). We have likewise held that legislative inter-

  venors cannot appeal on behalf of the state. Tennessee ex rel. Tenn. Gen. Assembly v. U.S. Dep’t

  of State, 931 F.3d 499, 511–12 (6th Cir. 2019). Nothing supports the majority’s novel theory of

  legislative standing.

         Worse still, the majority’s contention that the state Legislature has standing to defend laws

  when the Attorney General has abandoned its defense is only legally erroneous; it is also devoid

  of factual support. The Michigan Attorney General is still defending the voter transportation law.

  Her strategic decision not to move for temporary emergency relief does not amount to abdication

  of that duty. So the Legislature’s “injury” amounts to nothing more than disagreement with the

  Attorney General’s litigation strategy.

         Because I would dismiss for lack of standing, I would not reach the merits. But I will

  briefly note that the majority’s analysis of the preliminary injunction factors is incorrect for many

  of the same reasons that I detailed in my prior dissent. See Priorities USA v. Nessel, 978 F.3d 976,



                                                  -8-
             Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW           52-2 PageID.1835
                            ECF No. 102,    Filed: 07/20/2021    Page: 9Page 11 of 11
                                                        Filed 07/20/21             (11 of 11)

  Nos. 20-1931/1940, Priorities USA v. Nessel


  985-90 (6th Cir. 2020). The majority’s analysis is only more erroneous now as it should review

  the district court decision for an abuse of discretion, but instead chooses to follow the conclusions

  from its prior de novo review.

          In sum, the majority decides for the first time that a panel considering an appeal’s merits

  is bound by the holdings in its prior emergency stay order. Next, it holds that Legislatures have

  standing when their laws are temporarily enjoined. Courts have “never held that a judicial decision

  invalidating a state law as unconstitutional inflicts a discrete, cognizable injury on each organ of

  government that participated in the law’s passage.” Bethune-Hill, 139 S. Ct. at 1953. We should

  not be the first. I respectfully dissent.

                                                ENTERED BY ORDER OF THE COURT




                                                __________________________________
                                                Deborah S. Hunt, Clerk




                                                  -9-
